McKEOWN, Circuit Judge,
Concurring in Part and Dissenting in Part.
Dismissal without prejudice for failure to exhaust is inappropriate where, as here, there was a claim of procedural default. An exception to the exhaustion requirement allows consideration of unexhausted claims where “there is an absence of available state corrective process.” 28 U.S.C. § 2254(b)(1)(B)(i); see O’Sullivan v. Boerckel, 526 U.S. 838, 848,119 S.Ct. 1728, 144 L.Ed.2d 1 (1999) (stating that the majority agrees with Justice Stevens’ “description of the interplay between” exhaustion and procedural default); id. at 853-56 (Stevens, J., dissenting). The exhaustion analysis is thus only the first step; the court must go on to consider procedural default, with its attendant excuses.1
Brewer asserts on appeal that the district court “refused to anticipate any procedural defaults,” and specifically that “cause and prejudice” excuse his failure to exhaust Ground Two of his amended petition. The state remedies may well be procedurally defaulted, particularly under Nevada Revised Statute 34.726, which requires post-conviction petitions to be filed within a year. See Pellegrini v. State, 34 P.3d 519 (Nev.2001) (clarifying Nevada procedural law); Petrocelli v. Angelone, 248 F.3d 877, 887 (9th Cir.2001) (acknowledging “tension in our case law regarding the adequacy of Nevada’s procedural bars”). Assuming the claims are defaulted, the petitioner’s assertion of cause and prejudice as to Ground Two must be considered as a potential exception to the procedural bar.
I would therefore remand as to Ground Two, for consideration of procedural default and cause and prejudice. I agree that on appeal Brewer waived objection to this error as to Grounds One and Three. I *946also agree with the majority’s remaining determinations.